      Case 3:19-cv-01753-B Document 1 Filed 07/23/19              Page 1 of 67 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 NERIUM BIOTECHNOLOGY, INC.,                     §
 and NERIUM SKINCARE, INC.,                      §
                                                 §
         Plaintiffs,                             §
                                                 §
 v.                                              §
                                                 §   Civil Action No. 19-1753
 NEORA, LLC,                                     §
                                                 §
        Defendant.                               §
                                                 §
                                                 §

                       PLAINTIFFS’ COMPLAINT IN AID OF
                ARBITRATION AND APPLICATION FOR TEMPORARY
               RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        Nerium Biotechnology, Inc. and Nerium Skincare, Inc. (together, “Biotech”) submit this

Complaint in Aid of Arbitration and Application for Temporary Restraining Order and Preliminary

Injunction against, Neora LLC (“Neora”), and in support thereof state as follows:

                                                I.

                               PRELIMINARY STATEMENT

        “Real People, Real Results.” That is how Neora markets itself and promotes its new skin

care products. As recently touted by Jeff Olson (“Olson”), the owner and manager of Neora:

“When we launched this company, we launched it around the word ‘real.’ Real science and real

results.” It turns out – unfortunately for Biotech, Neora’s other competitors in the industry, and

the consuming public – that nothing could be further from the truth. To the contrary, Neora is

using customer testimonials and “before and after” photographs of customers who used Biotech’s

Nerium brand products to falsely advertise its new products and stifle competition from Biotech

and others. Accordingly, by this action, Biotech seeks necessary injunctive relief.



                                                                                                1
    Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 2 of 67 PageID 2



                                                 II.

                                        INTRODUCTION

       Sometime after July 2018, Olson must have realized that he had a problem. Nerium

International, LLC (“International”), a company that he had co-founded in 2011 with Biotech, had

entered into an agreement assigning to Biotech, among other things, all rights to sell the anti-aging

skin care products made from the Nerium oleander plant and manufactured by Biotech (“NERIUM

Products”) – products which, according to International, had generated over $1 billion in sales.

Further, the agreement required International to, inter alia: (1) change its name to something not

“confusingly similar” to Nerium; (2) stop using the word Nerium in commerce; (3) never refer to

the new company as a “successor” to Nerium in commerce; (4) stop selling products manufactured

using Biotech’s patented NAE-8 Nerium oleander extraction process; (5) identify and release all

of the trademarks and internet domain names used to sell those products; (6) turn over to Biotech

electronic copies of all copyrighted and copyrightable materials related to NERIUM Products,

including website content and marketing materials; and (7) instruct International’s sales force of

tens of thousands of “Brand Partners” of these restrictions and enforce their compliance therewith.

After a short transition period, Olson would have to start over with a new name and new products,

and Olson would have to disclose this to his sales force.

       The problem was one of Olson’s creation, as he had diverted tens of millions of dollars

into his own pocket and was already in the process of improperly leveraging the NERIUM brand

(which always belonged to Biotech) to peddle products that did not have the same active ingredient

as the Nerium oleander products. Caught red-handed, Olson agreed to pay Biotech $10 million

and to give up International’s name, history, star product, and the goodwill associated therewith.




                                                                                                   2
    Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 3 of 67 PageID 3



Unfortunately, it now seems that Olson, true to form, could not keep his word and abide by the

terms of the agreements he entered into.

       Instead of a clean break from “Nerium,” Olson “rebranded” International to a confusingly

similar-sounding name, “Neora,” hoping to forever intertwine the company with Biotech’s highly

successful NERIUM Products. Instead of relying on real reviews of real Neora customers who

actually used its new products, Neora put out false ads using recycled video footage of

International’s customers’ reviews of NERIUM Products and passed them off as its own. Instead

of relying on “before and after” photographs of Neora customers using its new products, Neora

simply reused old “before and after” photographs of International’s customers who used NERIUM

Products. Instead of relying on its own results and being honest with the world about when its

products came on the market, Neora put back-dated entries on its marketing blog and doctored old

newspaper headlines to falsely make it appear as though it has been selling its new products years

before the products were being sold. Ironically, many of these false statements are found on

Neora’s website promoting its ad campaign, “Real People, Real Results.”

       Neora’s actions are willful, intended to deceive the public, and causing significant

confusion in the marketplace just as Biotech is set to reintroduce NERIUM brand products

manufactured using its patented NAE-8 extraction process (i.e., skin care products with the same

main active ingredient, Nerium oleander extract, as the NERIUM Products) into the market.

Indeed, Neora’s Brand Partners continue to conflate Neora’s new products with Biotech’s

NERIUM Products. That confusion is causing, and if left unrestrained will continue to cause,

irreparable harm to Biotech. Worse still, at the same time it is utilizing false advertising involving

Biotech’s NERIUM Products, Neora is refusing to deliver to Biotech electronic copies of all its

copyrighted and copyrightable marketing materials, including website content used to market




                                                                                                    3
    Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 4 of 67 PageID 4



NERIUM Products, as required by the parties’ agreement. Thus, Neora is deliberately violating

the Lanham Act, 15 USC § 1125(a), as well its contractual obligations, to stifle competition from

Biotech.

       For these reasons, Biotech brings this action pursuant to the Lanham Act, 15 U.S.C.

1125(a), in aid of arbitration, seeking injunctive relief directing Neora to: (1) remove its false and

improper advertisements from the market; (2) issue corrective advertising to remedy the confusion

its statements have caused; (3) refrain from making such statements in the future; (4) fully comply

with its obligations to deliver to Biotech electronic copies of all copyrightable material that it is

contractually obligated to provide; and (5) certify its compliance to the Court within thirty days.

                                                 III.

                                             PARTIES

       1.      Nerium Biotechnology, Inc. is a Canadian biotechnology research corporation with

its principal place of business at 11467 Huebner Road, Suite 175, San Antonio, Texas 78230. It

may be contacted through its undersigned attorneys.

       2.      Nerium Skincare, Inc. is a Texas corporation that develops, formulates, and

manufactures natural skin care products with its principal place of business at 11467 Huebner

Road, Suite 175, San Antonio, Texas 78230. It may be contacted through its undersigned

attorneys.

       3.      Neora is a Texas limited liability company located at 4201 Spring Valley Road,

Suite 900, Dallas, Texas 75244. It may be served with process via its registered agent for service

of process, Gail A. Lane at 4201 Spring Valley Road, Suite 900 Farmers Branch, TX 75244.




                                                                                                      4
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19                 Page 5 of 67 PageID 5



                                                 IV.

                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over Biotech’s claims under 28 U.S.C. §§ 1331 and

1338(a).

        5.       This Court has personal jurisdiction over Neora because Neora is a resident of

Texas and regularly transacts business in the District.

        6.       Venue in this District is proper under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in this District and Defendant is subject

to personal jurisdiction in this District.

                                                 V.

                                    FACTUAL BACKGROUND

A.      Biotech Develops A Skin Care Line With Age-Defying Results.

        7.       Nerium Biotechnology, Inc. is a scientific research and development company

focused on the unique anti-cancer, anti-viral, immune-stimulating, and dermal health benefits of

the Nerium oleander plant. While studying the plant’s ability to combat skin cancer, Nerium

Biotechnology, Inc. discovered that Nerium oleander extract also had remarkable age-defying

effects when used topically and saw the potential for a unique consumer product that could fund

its research. It then created Nerium Skincare, Inc. to develop and manufacture these natural skin

care products.

        8.       Following years of study, hard work, and millions of dollars in investment, Biotech

developed a breakthrough age-defying skin cream containing Nerium oleander extract. In 2009,

Biotech patented its NAE-8 extraction process for the key ingredient in its skin cream and

subsequently registered a number of trademarks containing the name NERIUM. Biotech’s first




                                                                                                    5
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 6 of 67 PageID 6



sales under the “Nerium” mark were made to consumers in 2010.

B.     Biotech Partners With Olson To Form International To Sell Its NERIUM Products
       Through A Direct Sales Company.

       9.      Olson was introduced to Biotech in or around 2010. Olson had a background in the

multi-level marketing (“MLM”)1 industry and was enthusiastic about Biotech’s Nerium oleander

product and its huge potential in the marketplace. Eager to profit off of Biotech’s work, Olson

convinced Biotech to partner with him and entrust him with “marketing” Biotech’s revolutionary

products.

       10.     Biotech and Olson formed International, owned 30% by Biotech and 70% by

Olson’s wholly-owned entity, JO Products, to market and distribute Biotech’s Nerium oleander

products.    Under their arrangement, Biotech manufactured the Nerium oleander products,

including those branded as NeriumAD®, NeriumAD® Age-Defying Night Treatment,

NeriumAD® Age-Defying Day Cream, NeriumFirm® Firming Body Cream. And International,

which Olson managed, sold them through its independent distributors, called “Brand Partners,”

using an MLM business model. Biotech retained ownership of all NERIUM trademarks, and only

granted International a license to use them in connection with the marketing, distribution, and sale

of the Biotech-produced skin care products.

C.     NERIUM Products Reach $1 Billion In Sales Relying On “Before and After” Photos
       And Customer Testimonials.

       11.     By all accounts, Biotech’s NERIUM Products were a remarkable success. In fact,

in year one, International reported total sales in excess of $100 million and by 2015, sales of

approximately $516 million. By March of 2017, International was touting over $1 billion in total



       1
         MLM is a product sales structure designed to utilize a sales force of independent sales
representatives to sell products directly to consumers.



                                                                                                  6
    Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 7 of 67 PageID 7



sales. Key to the marketing and sales of NERIUM Products were customer testimonials and

“before and after” photographs sharing the remarkable results customers reported from using

Biotech’s Nerium oleander products.

       12.       In furtherance of that marketing strategy, International used those materials to

advertise NERIUM Products’ “Real Results” and encouraged its Brand Partners to distribute and

discuss photos depicting customers both before and after using NERIUM Products as part of their

marketing strategy. According to an article posted in 2017 on “Business for Home,” an MLM

industry website touting “Direct Selling Facts and Figures & MLM News,” “[International’s]

record-breaking growth comes from the company’s satisfied customers who share their ‘Before’

and ‘After’ photos and powerful testimonials online and with friends.”2 In that same article,

Amber Olson Rourke, Olson’s daughter and then International’s Chief Marketing Officer,

explained the strategy:

                 The Real Results photos are a powerful tool in our business. It’s
                 easy to share the products because the pictures tell the story. And,
                 in this case, a picture is worth a thousand words.3

       13.       In addition to the “before and after” photos, International also used customer

testimonials to help sell the NERIUM Products. To that end, International often distributed

promotional videos depicting customers and Brand Partners extolling the virtues of NERIUM




       2
              https://www.businessforhome.org/2017/03/nerium-international-crossed-the-1-billion-
threshold/.
       3
         Id. As Amber Olson Rourke told Forbes last year: “So, going back to our core value of
being real, we wanted to give people results they could see and feel. We predominately use real
results pictures from our customers to market our products, not perfect models in perfect
scenarios.”      https://www.forbes.com/sites/bridgetarsenault/2018/07/30/in-conversation-with-
amber-rourke-from-one-of-americas-fastest-growing-beauty-brands/#54a98f214cd9



                                                                                               7
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19                 Page 8 of 67 PageID 8



Products. These promotional videos were widely distributed to International’s 100,000 Brand

Partners, who were encouraged to share them with potential customers.

D.     Olson Diverts Profits From Biotech And Misuses The Nerium Brand, Leading
       Biotech To Commence Litigation To Protect Its Rights.

       14.     Unfortunately, despite this phenomenal success, as sales climbed and began

triggering bonus payments, Biotech saw very little of International’s profits as Olson was diverting

profits to himself, his relatives, and his associates, i.e., self-dealing at Biotech’s expense. Olson

also began leveraging the NERIUM brand – which, because of Biotech’s patented NAE-8 Nerium

oleander extraction process, was synonymous with International’s skin care products – to market

a non-Biotech product called Optimera, which International sold under the NERIUM banner,

despite the fact that it contained no Nerium oleander extract.

       15.     Left with no other option, Biotech commenced litigation against International and

Olson to protect its rights. 4 Biotech claimed, among other things, that Olson was violating

International’s Company Agreement by failing to distribute profits to Biotech. Biotech also

alleged that International was violating Biotech’s trademark and other intellectual property rights

by selling its knock-off product, Nerium Optimera.

E.     To Resolve Their Dispute, The Parties Formulated A Plan To Chart Separate Paths
       And, To That End, Executed The Settlement Agreement And The IP Agreement.

       16.     Years into the litigation, and shortly before a scheduled trial, the parties negotiated

a resolution that was intended to finally resolve their dispute and achieve a clean break between

Biotech, on the one hand, and International and Olson, on the other. To effectuate that plan, the

parties negotiated and executed, among other documents, a Confidential Settlement Agreement



       4
        See Nerium Skincare, Inc., et. al. v. Nerium International, LLC, et al., Cause No. 3:16-
cv-01217-B, United States District Court, Northern District of Dallas.



                                                                                                    8
    Case 3:19-cv-01753-B Document 1 Filed 07/23/19                   Page 9 of 67 PageID 9



and Mutual Release (the “Settlement Agreement”) and an Omnibus Intellectual Property

Assignment and License Agreement (the “IP Agreement”).5

       17.       Under the terms of the IP Agreement, International agreed to give up all rights to

use the NERIUM name or to sell any products that used Biotech’s technology, thereby enabling

Biotech to market and sell its Nerium oleander products (including the NERIUM Products

previously sold by International) under the NERIUM name.                Olson agreed to “rebrand”

International to another name (which was prohibited from being deceptively or confusingly similar

to the name Nerium), and the parties agreed to a “Transition Period” from July 2018 through May

2019, during which International could use the NERIUM name and distribute NERIUM Product,

to a limited extent. After the Transition Period, Biotech was free to begin exclusively marketing

and distributing NERIUM Products.

       18.       By virtue of the IP Agreement, Biotech secured the valuable intellectual property

rights associated with the NERIUM brand and the Nerium oleander products that International had

sold with tremendous success. Those rights were paramount to Biotech’s willingness to resolve

the litigation. Pursuant to the IP Agreement, International assigned to Biotech: (1) trademark

rights in at least a dozen registered marks, as well as all common law rights in any trademark

containing the name Nerium, and all goodwill associated with the business of International

symbolized by and associated with those trademarks; (2) rights in every domain name ever used

to market, distribute, and sell any International skin care products; and (3) rights in all copyrighted

and copyrightable material relating to Biotech’s skin care products, including all of the website




       5
           A true and correct copy of the IP Agreement is attached hereto as Exhibit 1.



                                                                                                     9
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 10 of 67 PageID 10



content6 and marketing materials7 ever used by International in the marketing, distribution, and

sale of the products.

        19.    In order to protect the value of this substantial transfer of intellectual property, the

IP Agreement contains a number of restrictions designed to ensure the integrity and goodwill

associated with the NERIUM brand, the Biotech-manufactured skincare products, and any future

products marketed under the NERIUM name. Those protections include, among other restrictions:

(1) a prohibition on Neora or its Brand Partners disparaging Biotech or its products, (2) a

prohibition on Neora using the word Nerium in commerce or from referring to itself as a successor

to International; and (3) a prohibition on Neora selling any products containing Nerium oleander.

F.      Biotech Signs An Exclusive Distribution Agreement With Pure Gen Holdings, LLC
        To Reintroduce Its Nerium Oleander Products To The Market.

        20.    It was no secret that Biotech intended to sell its Nerium oleander products

manufactured using its patented NAE-8 extraction process after the conclusion of the Transition

Period outlined in the IP Agreement. That was a significant reason Biotech sought to preserve the

valuable name recognition and goodwill of the NERIUM brand and hoped to capitalize the results

that NERIUM Products’ customers had achieved using them.

        21.    On May 3, 2019, Biotech announced that it had entered into an exclusive

relationship with PURE (People United Reaching Everyone) (“PURE”), an MLM Company, to



        6
          The IP Agreement defines “Website content” as “any and all of the textual, visual, or
aural content that is encountered as part of a user’s experience on websites and may include, among
other things, text, images, sounds, videos, and animations used by [International] in the marketing,
distribution and sale of the Product Line.”
        7
         The IP Agreement defines “Marketing Materials” as “the hard goods including, but not
limited to, compact discs, videos, manuals, brochures, sale literature used by [International] in the
marketing, distribution and sale of the Product Line.”




                                                                                                    10
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19               Page 11 of 67 PageID 11



sell eight of its skin care products, which would be available to the public in the summer of 2019

(after the Transition Period ended). Under its agreement with PURE, Biotech has agreed to supply,

among other products, PURE Nerium Night Cream, PURE Nerium Day Cream, and PURE Nerium

Firm – Firming Body Cream. Each of these products are made using Biotech’s patented NAE-8

extraction process and are substantially the same formulation as the Nerium oleander-containing

products which were previously sold by International. PURE is the exclusive distributor of these

products in the MLM space in the United States and numerous international markets.

        22.    PURE will begin marketing and selling Biotech’s products on August 1, 2019.

Biotech has authorized PURE to use a number of its intellectual property rights in NERIUM

Products. A key feature of Biotech and PURE’s marketing plan for reintroduction of Biotech’s

Nerium oleander products into the market is to use client testimonials and “before and after”

photographs of customers who have used Biotech’s NERIUM brand products in the past. To date,

however, Neora has refused to provide electronic copies of those materials for Biotech to use or

provide to PURE to use.

G.      Before The Ink Dries On The IP Agreement, Neora Begins Hindering Biotech’s
        Ability To Sell Its Products.

        23.    It is now evident that Neora never intended to adhere to its obligations under the IP

Agreement and compete fairly with Biotech.          Neora and Olson apparently see Biotech’s

distribution of Nerium oleander skin care products as a direct threat to Neora’s new line of non-

Nerium oleander products. After all, having sold well over $1 billion in product under the

NERIUM brand, Olson knows that the goodwill for products bearing the NERIUM name and made

using Biotech’s patented extraction process is substantial. That is why, in violation of Section 16

of the IP Agreement, Neora chose a name for itself that is confusingly similar to the name Nerium

and gave its new products similar names to Nerium brand products (i.e., Neora Firm – Body



                                                                                                 11
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19               Page 12 of 67 PageID 12



Contour Cream, as opposed to NeriumFirm – Body Contouring Cream).

        24.    Neora compounded that problem by refusing – and continuing to refuse – to release

electronic copies of valuable, copyrightable material including marketing and website materials

that it used to sell NERIUM Products, including all of its “before and after” photographs and client

testimonials for NERIUM Products. Finally, in an effort to further take advantage of the NERIUM

legacy, Neora and Olson engaged in a concerted campaign to hinder Biotech’s entry into the

market with products bearing the NERIUM name by disparaging NERIUM Products and

subordinating the NERIUM brand to the new Neora brand in the marketplace.

        25.    Biotech has now become aware of the reason why Neora has refused to turn over

valuable intellectual property to Biotech, including the valuable client testimonials and “before

and after” photographs depicting customers who achieved favorable skin care results using

NERIUM Products. Not only does Neora hope to stifle competition from Biotech, but Neora is

now using those materials, and other false advertisements, to deceive the public into thinking that

customers of Biotech’s NERIUM Products obtained their results using Neora’s new products.

        26.    Each of these violations (and others), along with the Lanham Act claims asserted

herein, will be asserted in an arbitration between the Parties in Dallas County, Texas, which is

being conducted by the American Arbitration Association (“AAA”) and has been assigned Cause

No. 01-19-0001-3026. Pursuant to the parties’ arbitration agreement, this action is being brought

in aid of that arbitration seeking emergency injunctive relief.

                                                VI.

                           THE NEED FOR INJUNCTIVE RELIEF

A.      Neora Is Engaging In False Advertising.

        27.    Not content to allow its new products to stand on their own, Neora has decided to




                                                                                                 12
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 13 of 67 PageID 13



take years’ worth of customer testimonials, “before and after” photographs, and blog posts related

to Biotech’s NERIUM Products and simply reuse them in new advertisements for Neora products.

Neora’s goal is simple: convince the world that its new products are just a new version of, and as

good as, the successful NERIUM Products it had been selling for years. As Olson revealed in

comments published on May 31, 2019:

               People are happy with an iPhone 7 until the iPhone 10 is released
               with upgrades and new technology, then everyone wants the new
               and improved version. The same is true for skincare technology, you
               must constantly be upgrading your science.
               Instead of taking the easy road and resting on their laurels, Neora
               strives to improve their products when science and nature offer an
               authentic opportunity to make them even more powerful and
               effective. Age IQ Night and Day Creams are the perfect example of
               seizing the opportunity to bring customers an even better product.

       28.     The problem for Neora (and for the public) is that Neora’s new products are not

“new and improved version[s]” of the products that resulted in the “before and after” photographs

and customer testimonials in its advertising. Unlike the NERIUM Products, none of Neora’s new

products use NAE-8® (Nerium Aloe Extract) as their active ingredient. Yet, Neora continues to

use customer testimonials and “before and after” photographs of customers who used NERIUM

Products to sell its new, non-NAE-8® products. Neora’s actions are false and deceptive.

       1.      Neora deceptively uses customer testimonials.

       29.     Onf February 1, 2019, Neora released a video on its YouTube channel entitled

“Neora’s Firm Body Contour Cream” (the “2019 Neora Firm Video”),8 which Neora also posted

on its Facebook page. The 2019 Neora Firm Video begins with the narrator saying:

               The areas that tend to be the hardest to keep toned and tight are place

       8
         Neora’s video can be accessed at the following link:
https://www.youtube.com/watch?v=keFBistl6EY&fbclid=IwAR116UD7SMEaSKVEkYlbL4Ag
BTi3jjcSV9zX_FQwIqaXKzwp_UXRDVBuNhQ



                                                                                               13
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 14 of 67 PageID 14



                like the stomach, thighs, upper arms, and even love handles. That’s
                where Neora’s clinically proven firm body contour cream comes in.

Immediately following the introduction, a picture of Neora’s Firm Body Contour Cream product

is displayed:




       30.      Based on the narrator’s statements, the video’s title, and the prominent display of

the product packaging, there is no doubt that the video is a promotion for Neora’s Firm Body

Contour Cream. The 2019 Neora Firm Video then shows a series of customer testimonials

discussing how much the customers allegedly love the body contour cream. For example, at the

0:37 mark, a testimonial for the following customers appears:




According to the man in the 2019 Neora Firm Video, “her knees look about thirty years younger,”


                                                                                                14
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19               Page 15 of 67 PageID 15



clearly referring to his wife’s knees after using Neora’s Firm product. Except he is not referring

to Neora’s Firm product, because that embedded video excerpt was recorded in 2015, years before

Neora began selling its Firm product. Below is a screenshot from a YouTube video, entitled

NERIUM PRODUCT – Sizzle -US, that Neora (then International) released to the public in 2015

(the “2015 Nerium Sizzle Video”):9




The 2015 Nerium Sizzle Video contains much of the exact same footage as the 2019 Neora Firm

Video, including the same statement by the man about his wife’s knees. As the 2015 Nerium

Sizzle Video makes clear, the customer testimonial at issue concerns a NERIUM Product – not

Neora’s new product, which was not even sold when the footage was recorded and released in

2015.

        31.      Unfortunately, Neora’s use of this testimonial regarding NERIUM Products in

marketing its new products was not an isolated incident. At the 2:02 mark in the 2019 Neora Firm

Video, the following customer appears, proclaiming that “My skin just tightened up and it feels so

much better. It gives me confidence and I feel great about myself because of that.”



        9
            https://www.youtube.com/watch?v=-PZh78bEc6c



                                                                                               15
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19             Page 16 of 67 PageID 16




But here is a screenshot of the same customer from the 2015 Nerium Sizzle Video:




As is obvious from the customer’s clothing and location, Neora simply recycled footage from a

2015 video shoot of customer testimonials regarding NERIUM Products and used it in the 2019

Neora Firm Video. Again, as Neora Firm was not being sold in 2015, this customer could not be

discussing Neora’s Firm product. There are numerous other examples of this.



                                                                                          16
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                   Page 17 of 67 PageID 17



         32.   Below is screenshot for a customer testimonial beginning near the 2:08 minute

mark of the 2019 Neora Firm Video in which the customer states that:

                I just really started to notice that the tone and texture of my skin had
               dramatically improved and I had people telling me that the results
               were photoshopped because it was that much better, which is very
               exciting.




Here is a screenshot from the 2015 Nerium Sizzle Video of the same customer saying the same

thing:




         33.   The 2019 Neora Firm Video also has a testimonial from the following customer


                                                                                              17
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 18 of 67 PageID 18



depicted below that claims: “The body contouring cream has done more for me than working out,

eating healthy, losing weight. And, there are days that I just rub my legs and I’m like, ‘you’re so

smooth now.’”




Again, that footage is of the same customer from the same video shoot in the 2015 Nerium Sizzle

Video:




         34.    In addition to the client testimonials, the 2019 Neora Firm Video contains numerous

identical depictions of customers as those featured in the 2015 Nerium Sizzle Video, including:




                                                                                                18
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19              Page 19 of 67 PageID 19




       35.    The 2019 Neora Firm Video also shows a number of “before and after” photographs

depicting customers who have purportedly achieved their results using Neora’s Firm product. For

example, in the 2019 Neora Firm Video, the following “before and after” photographs are

displayed as representations of results achieved by customers using Neora’s product:




Each of those photos, however, was previously used in videos in 2015 and 2016 promoting




                                                                                            19
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19             Page 20 of 67 PageID 20



NERIUM Products:10




       36.     In addition, the 2019 Neora Firm Video depicts a number of individuals rubbing

skin products on their skin, obviously stating that those individuals were using Neora Firm and

suggesting that they look the way that they do as a result:




       10
          https://www.youtube.com/watch?v=Skjax8yMr38 (8:12 mark);
       https://www.youtube.com/watch?v=tH7rj7IRd5M (3:16 mark).




                                                                                            20
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 21 of 67 PageID 21



Yet, all of this video footage was shot in 2015 (again, before Neora Firm was even being sold) and

was used in a 2015 video promoting NERIUM Firming Body Contouring Cream:11




       37.      The 2019 Neora Firm Video also features Olson at the 1:26 mark, in which he

claims that:

                When we launched this company, we launched it around the word
                ‘real.’ Real science and real results. We’re committed to going out
                and finding the best scientists, the best. Biotechnology research to
                give products to people that really work and now with millions of
                bottles shipped and hundreds of thousands of customers, it’s been
                proven these products work, not only in the labs but in people’s
                lives.




       11
            https://www.youtube.com/watch?v=c2Zlwp4cPGk



                                                                                               21
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19             Page 22 of 67 PageID 22




       38.    The same footage, however, originally appeared in the 2015 Nerium Sizzle Video:




       39.    Finally, the 2019 Neora Firm Video shows what purport to be texts chosen from

among the “tens of thousands” of customers who have used its products:




                                                                                          22
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19               Page 23 of 67 PageID 23




       40.      Even these texts, however, were previously used at the 3:41 mark in a 2016 video

entitled Nerium Firming Contour Cream (the “2016 Nerium Firming Video”), albeit with the name

“Nerium” in the third text, rather than the name “Neora:”12




       12
            https://www.youtube.com/watch?v=hjsrCodSwuc



                                                                                             23
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 24 of 67 PageID 24



       41.      In sum, almost all of the footage in the 2019 Neora Firm Video is recycled footage

used to sell and promote NERIUM Products in 2015 and 2016, before Neora ever sold its current

products.

       2.       Neora’s deceptive use of “before and after” photographs.

       42.      As discussed above, “before and after” photographs have contributed significantly

to the success of the NERIUM brand. International marketed NERIUM Products for years under

its “Real Results” campaigns. On its website, www.nerium.com, International posted a series of

“before and after” photographs depicting customers who used NERIUM Products and claimed that

these products caused improvements in the appearance of their skin. International encouraged its

Brand Partners to distribute these “before and after” photographs to the public and made the

photographs available to its Brand Partners through their online account access to International’s

computer system.

       43.      Neora’s website similarly contains a “Real Results” screen with a link prominently

on its main website page, www.neora.com. Below is a screenshot of Neora’s main page, with the

corresponding      link   to    its   “Real     Results”    page,    which     is    located    at

www.neora.com/us/en/products/real-results:




       44.      When a customer clicks on the “Real Results” link, he or she is directed to a page



                                                                                               24
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 25 of 67 PageID 25



containing sixty-eight (68) “before and after” photos with the following caption:




       45.     Neora’s “before and after” photographs are positioned on the webpage alongside a

filtering tool that allows a customer to filter the “before and after” photographs by product, skin

problem area, or body type:




                                                                                                25
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                 Page 26 of 67 PageID 26



       46.     All of the “filtered” pictures draw from the full list of photographs on the main

page, i.e., there are no pictures in the filtered results that are not shown on the “full” list of

photographs.

       47.     Neora’s claim is clear: the “before and after” pictures on its website are pictures of

Neora’s customers using Neora’s products. But that claim is demonstrably false. For example,

below is a clip of “before and after” photograph of a customer Neora claims to have used its new

“Age IQ” Night Cream:




       48.     Here is the same photograph obtained from the Wayback Machine, an internet

archive tool, showing the March 12, 2018 version of the Nerium International website:13




       13
          The Wayback Machine is a digital archive of the World Wide Web and other information
on the Internet. It was launched in 2001 by the Internet Archive, a nonprofit organization based in
San Francisco, California, United States. The website address for the Wayback Machine is
archive/org/web. The website address showing search results for the website address which
contained                          this                       photograph                         is
https://web.archive.org/web/20180312182128/http://www.nerium.com/us/en/products/real-
results.



                                                                                                  26
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19               Page 27 of 67 PageID 27




       49.     The two “before and after” photographs are exactly the same. In other words, in

2018, Neora claimed that the customer had obtained the pictured results using the NeriumAD

Formula; now it falsely claims that the customer’s results are attributable to Neora’s new Age IQ

Night Cream. It is clear that Neora simply reused the photograph featuring the NERIUM Product

and substituted the product name, thereby falsely claiming and misleading customers into

believing that the photographs reflect the use of Neora’s new product.

       50.     True to form, Neora did the same things with its Age IQ Day Cream. Here is a

“before and after” photograph on Neora’s website today depicting a customer who purportedly

used its Age IQ Day Cream:




                                                                                              27
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                 Page 28 of 67 PageID 28




       51.     And here is the same photograph obtained from the Wayback Machine, showing

the March 12, 2018 version of the Nerium International website:14




       14
           Because the Wayback Machine’s internet archive takes “snapshots” of websites as they
exist at various times, it appears to not archive all photographs on the website. In this particular
instance, the Wayback Machine failed to capture the after photograph for this particular entry.
There is, however, a blank slot on the webpage where the after photograph would have been
depicted. In connection with this filing, Biotech is seeking expedited discovery to confirm that
the March 12, 2018 version of the www.nerium.com website in fact contained the same “after”
picture for this particular customer that appears on Neora’s website today.



                                                                                                 28
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 29 of 67 PageID 29



          52.      If a customer filters the results on Neora’s “Real Results” page by body type the

deception becomes even more pronounced.            For example, when the results are filtered by

“stomach” for body type, the customer sees this:




          53.      Each of those photographs has been used in the past to promote NeriumAD, a

Biotech product that Neora is no longer permitted to sell. For example, the following photograph

appeared on Neora’s former website (www.nerium.com) at least as early as August 2017, with a

heading claiming it is a NeriumAD result:15




          15
               https://web.archive.org/web/20170817124836/www.nerium.com/us/en/products/real-
results



                                                                                                 29
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19              Page 30 of 67 PageID 30




       54.      The other photograph was used on Brand Partner social media to promote

NeriumAD, at least as early as June 26, 2017:16




       55.      When the results on Neora’s “Real Results” page are filtered by “neck” for body

type, the customer sees the following:



       16
            https://www.youtube.com/watch?v=c2Zlwp4cPGk



                                                                                            30
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 31 of 67 PageID 31




       56.     As with its “stomach” photographs, however, each of those photographs has been

used before by International to promote NeriumAD, a Biotech product that Neora no longer sells.

For example, the following photographs appeared online on International’s website at least as early

as August 2017 with claims that these results were achieved using NeriumAD® Night Cream:17




       17
          https://web.archive.org/web/20170817124836/www.nerium.com/us/en/products/real-
results. Again, because these photographs are from an archived version of the www.nerium.com
website, not all .jpeg or other types of photo files are available.



                                                                                                31
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19             Page 32 of 67 PageID 32




       57.    Thus, all of the photographs shown under Neora’s “neck” category for “before and

after” photos depict customers who used NeriumAD.

       58.    Neora’s “arm” category fares no better. Below is what customers see when they

filter Neora’s “Real Results” by the category “arm”:




       59.    Again, all of these “before and after” photographs depict customers who used

NERIUM Products – not Neora’s current products. Below are social medias posts from Brand

Partners from March and April 2017, using the same photographs to promote NeriumAD

products:18



       18
          https://www.instagram.com/p/BR1OrF2Dc6T/;
       https://www.instagram.com/p/BR531dcjABr/;


                                                                                           32
Case 3:19-cv-01753-B Document 1 Filed 07/23/19   Page 33 of 67 PageID 33




   https://www.instagram.com/p/BSdfuZogm5D/;
   https://www.instagram.com/p/BgT6UBKgjcv/



                                                                           33
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 34 of 67 PageID 34




       60.     Therefore, just as with “stomach” and “neck” problems areas, all of the “before and

after” photographs on the Neora “Real Results” page, filtered for “arm,” are actually depictions of

customers using a NERIUM Product.

       61.     All told, Neora’s “Real Results” website page contains at least twenty-three (23)

“before and after” photographs – more than one-third of the photographs touted by Neora on its

“Real Results” page – depicting customers who actually used a NERIUM Product, as opposed to




                                                                                                34
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19             Page 35 of 67 PageID 35



Neora products.19 Below is a table showing each of the remaining known misleading “before and

after” photographs featured on Neora’s “Real Results” website page, with a corresponding prior

image demonstrating that the photograph was previously used to promote NERIUM Products:

        Neora’s Website Today:                   Prior Use Of Photograph Promoting NERIUM:




                                                 https://www.instagram.com/p/BSvgs1vA1eA/
                                                 April 11, 2017




                                                 www.nerium.com October 17, 2017

                                                 https://web.archive.org/web/201710170331
                                                 59/http://www.nerium.com:80/us/en/produc
                                                 ts/real-results




       19
         Of course, until Biotech obtains discovery, it may not know how many additional false
statements are on Neora’s website pages.



                                                                                             35
Case 3:19-cv-01753-B Document 1 Filed 07/23/19   Page 36 of 67 PageID 36




                                      https://www.instagram.com/p/BRym9rND4
                                      4q/ March 18, 2017




                                      https://www.instagram.com/p/BR_RiX5D_i
                                      U/ March 23, 2017




                                      www.nerium.com December 17, 2017

                                      https://web.archive.org/web/201712170000
                                      55/www.nerium.com/us/en/products/real-
                                      results




                                                                             36
Case 3:19-cv-01753-B Document 1 Filed 07/23/19   Page 37 of 67 PageID 37




                                      https://www.facebook.com/mayra1987.neri
                                      um/photos/a.515903101910178/691369447
                                      696875

                                      December 22, 2016




                                      www.nerium.com October 17, 2017

                                      https://web.archive.org/web/201710170331
                                      59/http://www.nerium.com:80/us/en/produc
                                      ts/real-results




                                                                             37
Case 3:19-cv-01753-B Document 1 Filed 07/23/19   Page 38 of 67 PageID 38




                                      https://www.instagram.com/p/BRth76NAR
                                      Sz/
                                       March 16, 2017




                                      www.nerium.com December 17, 2017

                                      https://web.archive.org/web/201712170000
                                      55/www.nerium.com/us/en/products/real-
                                      results




                                      https://www.instagram.com/p/BSxqfqADBt
                                      Q/
                                      April 12, 2017




                                                                             38
Case 3:19-cv-01753-B Document 1 Filed 07/23/19   Page 39 of 67 PageID 39




                                      https://www.instagram.com/p/BQ3ioBUDtg
                                      o/
                                      February 23, 2018




                                      www.nerium.com December 17, 2017

                                      https://web.archive.org/web/201712170000
                                      55/www.nerium.com/us/en/products/real-
                                      results




                                      https://www.youtube.com/watch?v=UEGpf
                                      Efkv0g

                                      Welcome To The Nerium Experience –
                                      2016 (4:56 mark).




                                                                             39
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19               Page 40 of 67 PageID 40



       3.       Neora’s deceptive entries on its blog.

       62.      Before its name change, International maintained a marketing blog at the web

address: neriumblog.net (“Neriumblog”). On its blog, International often advertised products such

as NeriumAD® Day Cream, NeriumAD® Night Cream, and NeriumFirm – Contouring Body

Cream. For example, according to an internet archive from February 28, 2017, International

posted the following blog entry about NeriumAD® Day and Night Creams on its Neriumblog:20




       20
            https://web.archive.org/web/20170310180930/http://neriumblog.net/




                                                                                              40
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19              Page 41 of 67 PageID 41



       63.    After the name change, Neora abandoned this blog and created a similar blog at the

web address: neorablog.com (“Neorablog”). When Neora created its new blog, it added an

“Archives” section on its main page reflecting blog posts dating back to February 2017:




       64.    The “Archives” blog posts, however, are recycled posts from the old Neriumblog

– with references therein to NERIUM Products replaced with references to Neora’s new products.

The February 27, 2017 Neriumblog post shown above promoting NeriumAD® Day and Night

Creams is but one example. On Neorablog, the “archive” February 27, 2017 post looks like this:




                                                                                             41
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19           Page 42 of 67 PageID 42




Not only is the product changed in the picture from NeriumAD® Products to Neora Age IQ, but

the link in the article to “Neora’s Age Defying Night and Day Cream” takes customers to the

website order page for Neora’s new Age IQ products:




                                                                                        42
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 43 of 67 PageID 43




A potential customer reading this blog entry is likely to be deceived into believing that the original

post was about Neora’s Age IQ product, which is simply not true. Further, this revisionist history

falsely claims for Neora’s products the same attributes previously claimed for NERIUM Products.

       65.     The Neorablog “Archives” are replete with these types of deceptive “posts.” For

its April 10, 2017 “Archive,” Neora has a “post” that begins as follows:




                                                                                                   43
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 44 of 67 PageID 44




This post is nearly identical the Neriumblog April 10, 2017 post:21




       21
         https://web.archive.org/web/20170424055235/http://neriumblog.net/nerium-product/4-
reasons-why-men-need-firming-body-contour-cream/




                                                                                           44
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 45 of 67 PageID 45




       66.     As with the previously discussed post, Neora substituted a reference to its Firm

product for the previous reference to a nearly identically-named NERIUM Product. As a result,

customers are misled into believing that this post is about Neora’s Firm product when it is not. By

these deceptive blog posts, Neora creates the false impression that its new products have been on

the market – and have seen tremendous success – for years.

       4.      Neora’s doctored newspaper articles

       67.     Neora did not stop at doctored blog posts. On its website, www.neora.com, Neora

has a section near the bottom of the page entitled “In the News.” Below is a screenshot of the

section:




                                                                                                45
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19              Page 46 of 67 PageID 46



        68.   When a customer clicks on “SEE MORE,” he or she is directed to the following

URL: https://www.neora.com/Home/about/in-the-news. The following banner is at the top of the

page:




        69.   Prominently displayed at the top of this page is a “Forbes” headline entitled

“Neora’s hero product: Age IQ Night/Day Cream – a one two punch age fighting punch.” The

article is purportedly authored by Bridget Arsenault. The Forbes headline, however, is fake.

Below is a screenshot from www.Forbes.com for the article actually published in Forbes:22




        22
          https://www.forbes.com/sites/bridgetarsenault/2018/07/30/in-conversation-with-amber-
rourke-from-one-of-americas-fastest-growing-beauty-brands/#7e253c804cd9



                                                                                            46
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                   Page 47 of 67 PageID 47




       70.      Neora’s portrayal of the Forbes article is false because it changes the article’s title

and because it wrongfully attributes statements to Forbes itself. Forbes never called Neora’s Age

IQ a “one-two age fighting punch.” Amber Olson said that in the interview.

       71.      Neora also falsely claims on its website that other publications, including Glamour,

Shape, Cosmopolitan, and Essence, have written about its current products. Below are screenshots

from Neora’s “Neora Products In The Press” section of its website:23




       23
            https://www.neora.com/us/en/about/in-the-news/product-press



                                                                                                    47
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19            Page 48 of 67 PageID 48




        72.   None of the depicted Neora products actually appear in the referenced publications.

B.      Neora’s Actions Are Creating Confusion In The Market.

        73.   As Neora must have intended, its Brand Partners are demonstrably confused about

the association between Biotech’s NERIUM Products and Neora’s new products. Given Neora’s

actions in using NERIUM Product customer testimonials and “before and after” photographs, it is


                                                                                              48
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19               Page 49 of 67 PageID 49



no surprise that Neora’s tens of thousands of Brand Partners are following suit. Below are just a

few of the numerous instances of Neora Brand Partners using “before and after” photographs of

NERIUM Product customers to promote Neora’s new products:24




       74.    There are numerous other instances of such actions by Neora’s Brand Partners.




       24
          https://www.instagram.com/p/Bvbg5tGg-vv/
       https://www.instagram.com/p/BwRP8azHfLg/



                                                                                              49
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19                 Page 50 of 67 PageID 50



        75.     Neora’s actions are creating confusion in the market as to Neora’s new product’s

affiliation with NERIUM Products. This is not surprising given Neora’s confusingly similar name

for its company, its confusingly similar name for its new “Firm” product, and its persistent use of

customers testimonials and “before and after” photographs of customers who used NERIUM

Products to promote its new products.

C.      Neora’s Actions Are Causing Irreparable Harm To Biotech.

        76.     As a direct competitor of Neora in the anti-aging skin care market, Biotech is

harmed by Neora’s false advertising. Neora is attributing results and attributes to its products that

they have not produced and do not have. Worse still, it is using testimonials concerning and

photographs of Biotech’s products to do so. Such misrepresentations give Neora an unfair

advantage in the marketplace and are likely to result in increased sales for Neora at Biotech’s

expense.

        77.     In addition, Neora’s false use of NERIUM Product client testimonials and “before

and after” photographs diminish the value of Biotech’s intellectual property rights on those

materials. Biotech gave up considerable value in exchange for obtaining the rights to use

copyrighted and copyrightable material previously used by International to promote and market

NERIUM Products. Biotech thus obtained the rights to use the very client testimonials and “before

and after” photographs that Neora is now falsely portraying as pertaining to Neora’s products.

Until Neora’s actions are stopped and its improper use of this intellectual property is removed from

the marketplace, Biotech is effectively unable to use these materials. The delay in Biotech’s ability

to use its own intellectual property just as it is set to reintroduce its Nerium oleander products into

the market is difficult, if not impossible, to quantify.




                                                                                                    50
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19               Page 51 of 67 PageID 51



        78.     Biotech is also harmed in that it will unfairly have to compete in the marketplace

against advertisements falsely depicting results from its own products as the results of a direct

competitor.    By passing off NERIUM Products’ client testimonials and “before and after”

photographs as its own, Neora is placing Biotech at a distinct disadvantage in the marketplace.

Biotech’s products achieve unique anti-aging results. Neora is claiming those results as its own.

It is fair for Biotech to have to compete with actual Neora results. It is not fair for Biotech to

compete with its own results. The disadvantage that Biotech will suffer as a result of Neora’s

actions is difficult, if not impossible, to quantify.

D.      Biotech Seeks An Injunction In Aid of Arbitration.

        79.     Section 14 of the Settlement Agreement contains the following agreement to

arbitrate, which encompasses this dispute:

                        14.      Arbitration. The parties agree that binding
                arbitration shall be the exclusive remedy for any and all disputes,
                claims or controversies, whether statutory, contractual or otherwise,
                between the parties hereto arising under or relating to this
                Agreement. The parties each waive the right to a jury trial and waive
                the right to adjudicate their disputes under this agreement outside
                the arbitration forum provided for in this agreement. In the event
                either party provides a notice of arbitration of any dispute to the
                other party, the parties agree to submit that dispute to a single
                arbitrator selected from a panel of arbitrators of AAA located in
                Dallas, Texas. The arbitration will be governed by the AAA
                Commercial Arbitration Rules and Procedures in effect at the time
                the arbitration is commenced. Nothing in this section shall prevent
                any Party from applying to and obtaining from any court having
                jurisdiction a writ of attachment, a temporary injunction,
                preliminary injunction and/or other injunctive or emergency
                relief available to enforce to enforce [sic] this Agreement.
                [emphasis added].

Although the IP Agreement does not contain an arbitration provision, it and the Settlement

Agreement were meant to govern the parties’ relationship and their marketing and advertisement

of their respective products to the extent that those actions impact the other party. As such, this



                                                                                                51
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19              Page 52 of 67 PageID 52



dispute is “related to” the Settlement Agreement.

                                                 VII.

                                    CLAIMS FOR RELIEF

A.      Count I: Lanham Act 15 U.S.C. § 1125(a) (false advertising)

        80.    Biotech repeats each previous paragraph as if set forth fully herein.

        81.    As set forth above, Neora has made false and misleading statements regarding its

products.

        82.    Neora’s false and misleading statements have deceived or have the capacity to

deceive a substantial segment of potential customers.

        83.    Neora’s false and misleading statements were material and likely to influence

customers’ purchasing decisions.

        84.    Neora’s false and misleading statements were made regarding products in interstate

commerce.

        85.    Biotech has been and is likely to continue to be irreparably injured as a result of

Neora’s false and misleading statements.

        86.    Biotech therefore brings this claim pursuant to 15 U.S.C. § 1125(a).

        87.    Neora’s actions constitute willful violations of 15 U.S.C. § 1125(a).

        88.    Biotech seeks injunctive relief from this Court directing Neora to remove all false

and misleading statements regarding its products from commerce and a directive not to make such

false and misleading statements in the future.

        89.    Neora’s actions constitute an exceptional case warranting the imposition of

attorneys’ fees.




                                                                                               52
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 53 of 67 PageID 53



B.      Count II: Breach Of Contract

        90.    Biotech repeats each previous paragraph as if set forth fully herein.

        91.    The IP Agreement is a valid and enforceable contract.

        92.    All conditions precedent to bringing this claim have been satisfied.

        93.    Neora has violated Section 3 of the IP Agreement by failing to provide Biotech

with “an electronic copy of each Copyright and Copyrighted works, including Marketing Materials

and Website content.”

        94.    Biotech has suffered and will continue to suffer irreparable harm by being unable

to use the valuable intellectual property for which it contracted.

        95.    Biotech therefore seeks injunctive relief requiring Neora to immediately provide

Biotech with “an electronic copy of each Copyright and Copyrighted works, including Marketing

Materials and Website content.”

                                               VIII.

                                     PRAYER FOR RELIEF

        96.    WHEREFORE, Biotech prays, without waiving its right to arbitrate its underlying

claims, that it be awarded a temporary restraining order and preliminary and permanent injunctive

relief directing Neora to: (1) remove any offending statements or misrepresentations from

commerce; (2) refrain from engaging in similar advertisements in the future; (3) issue corrective

advertising to alleviate customer confusion; (4) provide Biotech with “an electronic copy of each

Copyright and Copyrighted works, including Marketing Materials and Website content;” and (5)

certify its compliance to the Court within thirty (30) days.

        97.    Biotech further prays that it be awarded its reasonable attorneys’ fees incurred in

pursuing this claim.




                                                                                               53
     Case 3:19-cv-01753-B Document 1 Filed 07/23/19                 Page 54 of 67 PageID 54



                                                 IX.

               APPLICATION FOR TEMPORARY RESTRAINING ORDER
                        AND PRELIMINARY INJUNCTION

        98.     This Application in supported by the Affidavit of Joseph B. Nester, (“Nester

Affidavit”) (attached hereto as Exhibit 1) and the Affidavit of Michael A. White, Jr. (“White

Affidavit”) (attached hereto as Exhibit 2.)

A.      Facts Supporting Issuance Of Injunction

        67.     Plaintiff hereby incorporates sections V and VI of Plaintiff’s Complaint with, as set

forth above, as if set forth fully herein.

B.      Applicable Legal Standards

        68.     Temporary restraining orders (“TROs”) and preliminary injunctions are governed

by Federal Rule of Civil Procedure 65. Biotech respectfully requests that, pursuant to Rule 65,

following notice to Neora, that the Court grant a TRO and, subsequently a preliminary injunction

as outline herein.25

        69.     To obtain a TRO or preliminary injunction, a movant must demonstrate four

factors: (1) a substantial likelihood of success on the merits; (2) a substantial threat of irreparable

injury in the absence of an injunction; (3) that the threatened injury outweighs any damage that the




        25
          Although Rule 65 allows the Court to issue a TRO in certain circumstances without
notice to Neora, Biotech is not seeking such relief by way of this application. Rather, given that
Neora has counsel in the Arbitration, Plaintiff asks the Court to allow it to notify Neora’s counsel
via hand-delivery and email of the pendency of this proceeding and the TRO request contained
herein and allow Neora seven (7) days in which to submit a written response. Following Neora’s
response and Biotech’s reply, Biotech asks that the Court issue a TRO and set this matter for a
hearing for consideration of Biotech’s request for a preliminary injunction.



                                                                                                    54
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                     Page 55 of 67 PageID 55



injunction might cause the defendants; and (4) that the public interest would not be disserved by

the issuance of the preliminary injunction.26

       70.        The Fifth Circuit applies a “sliding scale” to the four factors, “tak[ing] into account

the intensity of each [factor] in a given calculus.”27 If, for example, the movant’s showing under

factors 2 through 4 is strong enough, a preliminary injunction           n may issue even where the

movant can only show “some likelihood of ultimate success.”28 The Court has wide discretion in

determining whether to grant a preliminary injunction.29

       71.        As discussed in more detail below, each of these four factors favors issuance of a

TRO and preliminary injunction requiring Neora to: (1) cease publishing the offending

advertisements; (2) refrain from engaging in such advertising in the future; (3) issue corrective

advertising to clear up confusion caused by its violations; (4) fully comply with its obligations

under the IP Agreement to provide Biotech an electronic copy of its copyright materials (including

website content); and (5) certify compliance to the Court within thirty (30) days.

       1.         Biotech is likely to prevail on the merits.

       72.        To show a substantial likelihood of success, a movant must present a prima facie

case, but need not prove that he is entitled to summary judgment.30 In evaluating likelihood of




       26
            Paulsson Geophysical Servs., Inc. v. Sigmar, 529 F.3d 303, 309 (5th Cir. 2008).
       27
            Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 180 (5th Cir. 1975).
       28
            Id.
       29
            See Paulsson, 529 F.3d at 309.
       30
           Daniels Health Sciences, L.L.C. v. Vascular Health Sciences, L.L.C., 710 F.3d 579, 582
(5th Cir. 2013).



                                                                                                      55
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                    Page 56 of 67 PageID 56



success on the merits, courts consider the standards provided by substantive law.31 Biotech asserts

a claim for violation of § 43(a) of the Lanham Act, 60 Stat. 441, codified at 15 U.S.C. § 1125(a).

Section 1125(a) provides:

       (1) Any person who, on or in connection with any goods or services, or any
       container for goods, uses in commerce any word, term, name, symbol, or
       device, or any combination thereof, or any false designation of origin, false
       or misleading description of fact, or false or misleading representation of
       fact, which--

                 (A) is likely to cause confusion, or to cause mistake, or to deceive
                 as to the affiliation, connection, or association of such person with
                 another person, or as to the origin, sponsorship, or approval of his
                 or her goods, services, or commercial activities by another person,
                 or

                 (B) in commercial advertising or promotion, misrepresents the
                 nature, characteristics, qualities, or geographic origin of his or her
                 or another person’s goods, services, or commercial activities,

       shall be liable in a civil action by any person who believes that he or she is
       or is likely to be damaged by such act.32

       73.       Court have recognized that Section 1125(a) “provides protection against a ‘myriad

of deceptive commercial practices,’ including false advertising or promotion.”33 Section 43(a) of

the Lanham Act has been characterized as a remedial statute that should be broadly construed.34

             a. Biotech is likely to prevail on its false advertising claim.




       31
            Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011).
       32
            15 U.S.C. § 1125(a).
       33
         Resource Developers v. Statue of Liberty-Ellis Island Found., 926 F.2d 134, 139 (2d
Cir.1991).
       34
           Seven-Up Co. v. Coca-Cola Co., 86 F.3d 1379, 1382-83 (5th Cir. 1996); Gordon &
Breach Science Publ's v. American Inst. of Physics, 859 F. Supp. 1521, 1532 (S.D.N.Y.1994)
aff'd.,166 F.3d 438 (2d Cir. 1999).



                                                                                                56
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                     Page 57 of 67 PageID 57



         74.       To prevail on a false-advertising claim under the Lanham Act, a plaintiff must

satisfy the following elements: (1) a false or misleading statement of fact about a product; (2) such

statement either deceived or had the capacity to deceive a substantial segment of potential

consumers; (3) the deception was material, in that it is likely to influence the consumer’s

purchasing decision; (4) the product is in interstate commerce; and (5) the plaintiff has been or is

likely to be injured as a result of the statement at issue.35

                         i.       Neora’s advertisements are literally false.

         75.       The Fifth Circuit has recognized that in order to obtain “equitable relief in the form

of an injunction, ‘a plaintiff must demonstrate that the commercial advertisement or promotion is

either literally false, or that [if the advertisement is not literally false,] it is likely to mislead and

confuse consumers.’”36 The statements at issue must be a “specific and measurable claim, capable

of being proved false or of being reasonably interpreted as a statement of objective fact.”37 Courts

have specifically held that images may constitute literally false statements. 38 Here, Neora’s

advertisements are literally false.


         35
              Pizza Hut, Inc. v. Papa John's Int’l., Inc., 227 F.3d 489 (5th Cir. 2000).
         36
              Pizza Hut, Inc. v. Papa John's Int’l., Inc., 227 F.3d 489 (5th Cir. 2000).
         37
              Greater Hous. Transp. Co. v. Uber Techs., Inc., 155 F. Supp. 3d 670, 682 (S.D. Tex.
2015).
         38
           United Industries Corp. v. Clorox Co., 140 F.3d 1175, 1180-81 (8th Cir. 1998) (“In some
circumstances, even a visual image, or a visual image combined with an audio component, may
be literally false.”) (quoting Coca-Cola Co. v. Tropicana Products, Inc., 690 F.2d 312, 318 (2d
Cir. 1982) (“We find, therefore, that the squeezing-pouring sequence in the Jenner commercial is
false on its face. The visual component of the ad makes an explicit representation that Premium
Pack is produced by squeezing oranges and pouring the freshly-squeezed juice directly into the
carton. This is not a true representation of how the product is prepared. Premium Pack juice is
heated and sometimes frozen prior to packaging.”).




                                                                                                       57
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                Page 58 of 67 PageID 58



       76.     The 2019 Neora Firm Video is comprised almost entirely of false statements. First,

all of customer testimonials touting the virtues of Neora’s new “Firm” cream are false as Neora

did not even sell its new Neora Firm product in 2015 when the video testimonials were recorded.

Second, Neora’s use of customer testimonial “texts” are literally false as those same texts were

used to promote NERIUM Products years earlier. Incredibly, Neora edited the product name in

one of the texts from “Nerium” to “Neora.” Finally, Neora’s use of visual depictions of non-

speaking persons who used skincare products are all false. Each of those individuals appeared in

videos in 2015 and 2016 promoting NERIUM Products.

       77.     Neora also presents literally false “before and after” photographs in two different

places. First, Neora prominently placed “before and after” photographs of customers who used

NERIUM Products in its 2019 Neora Firm Video. Second, and even more egregious, Neora posted

at least twenty-three (23) “before and after” photographs of customers who used NERIUM

Products on its so-called “Real Results” website. None of those twenty-three customers achieved

their purported results from Neora’s products. Neora’s use of the challenged “before and after”

photographs constitutes literally false statements.

       78.     Finally, Neora’s back-dated marketing blog entries and newspaper article claims

are also literally false. First, the Neora Blog was not in existence in 2017. Therefore, the posts

from 2017 and early 2018 could not have been made on the dates that are attributed to them.

Second, the blog posts have been edited, so that they do not appear as they were actually written

on the date claimed and list a different product than the one described in the original post. Neora

did not sell its Firm or Age IQ products in 2017. For it to claim otherwise by substituting its new

product names into old blog posts makes those posts literally false. Third, Neora’s “Products In




                                                                                                58
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                   Page 59 of 67 PageID 59



The Press” page is likewise literally false. Not only is the Forbes headline fabricated, but Neora’s

products do not appear in the other referenced publications.

                        ii.     Neora’s statements deceived or had the capacity to deceive a
                                substantial segment of potential consumers.

       79.       Because Biotech has demonstrated that Neora’s statements in its videos, on its

website, and through its social media accounts are “literally false,” Biotech “need not introduce

evidence on the issue of the impact the statements had on consumers,” as “the court will assume

that the statements . . . misled consumers.” 39 Should the Court, however, conclude that the

statements are “merely” misleading, because Biotech is only seeking injunctive relief in this action,

it must only prove that the statements “have a tendency to deceive consumers,” a standard that

requires “less proof than actual deception.” 40

       80.       Here, Biotech has proof that Neora’s statements have a tendency to deceive – and

have deceived – consumers. Numerous Neora Brand Partners have followed Neora’s lead and are

using photographs of customers who used NERIUM Products to promote Neora’s new products.

This evidence conclusively demonstrates that Neora’s statements “have a tendency to deceive

customers.”

                        iii.    Neora’s deception was material.

       81.       The Fifth Circuit has made clear that this element is only required if a statement is

merely misleading, not if it is literally false.41 As with tendency to deceive, however, should the


       39
            Pizza Hut, 227 F.3d at 497.
       40
          See id. (“Plaintiffs seeking injunctive relief must prove that defendant's representations
‘have a tendency to deceive consumers.’”).
       41
           See Pizza Hut, Inc. v. Papa John’s Int’l., Inc., 227 F.3d 489 (5th Cir. 2000) (“With
respect to materiality, when the statements of fact at issue are shown to be literally false, the
plaintiff need not introduce evidence on the issue of the impact the statements had on consumers.”);
see also Logan v. Burgers Ozark Country Cured Hams, Inc., 263 F.3d 447, 462-63 (5th Cir. 2001)


                                                                                                   59
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                   Page 60 of 67 PageID 60



Court conclude that Neora’s statements are merely misleading, Biotech “must also introduce

evidence of the statement’s impact on consumers, referred to as materiality.” 42 One way of

demonstrating materiality is to show that the representations regard an “inherent quality or

characteristic” of the product.43

       82.       Here, Neora’s claims describe an “inherent quality or characteristic” of its anti-

aging skin care products. Neora is claiming that those products achieved results that they did not

achieve. Thus, Biotech has satisfied the materiality element.

                         iv.    Neora’s statements were made in interstate commerce.

       83.       The Lanham Act requires that the allegedly false or misleading statements “enter

into and/or have an effect on interstate commerce.”44 “Transfer of products and advertisements

through the internet is considered interstate commerce.” 45 Thus, all of Neora’s challenged

statements were made in interstate commerce.

                         v.     Neora’s actions have caused and are likely to cause Biotech
                                competitive and commercial injuries.



(“Because Logan established that HoneyBaked made literally false statements, HoneyBaked’s
argument that it did not mislead its customers and that advertisement did not affect the purchasing
decision is inconsequential.”).
       42
            Pizza Hut, Inc. v. Papa John’s Int’l., Inc., 227 F.3d 489, 495 (5th Cir. 2000).
       43
           Cashmere & Camel Hair Mfct v. Saks 5th Ave, 284 F.3d 302, 311-12 (1st. Cir. 2002)
(“One method of establishing materiality involves showing that the false or misleading statement
relates to an ‘inherent quality or characteristic’ of the product.”).
       44
         Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 588 (5th Cir. 2015); Greater Hous.
Transp. Co. v. Uber Techs., Inc., 155 F. Supp. 3d 670, 702 (S.D. Tex. 2015).
       45
           Finger Furniture Co. v. Mattress Firm, Inc., Civil Action No. H-05-0299, 2005 U.S.
Dist. LEXIS 18648, at *14 (S.D. Tex. July 1, 2005) (citing United States v. Runyan, 290 F.3d 223,
238 (5th Cir. 2002)); see also S & H Indus. v. Selander, 932 F. Supp. 2d 754, 763 (N.D. Tex. 2013)
(“Plaintiff presented evidence that Defendant disseminated the statement through its internet
advertising, and therefore demonstrated that the statement entered interstate commerce.”).



                                                                                                60
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                 Page 61 of 67 PageID 61



       84.       Numerous courts have recognized that the harm element for an injunction under the

Lanham Act is different than that required to recover monetary damages.46 As the Supreme Court

has recognized, “[e]ven when a plaintiff cannot quantify its losses with sufficient certainty to

recover damages, it may still be entitled to injunctive relief under § 1116(a).”47

       85.       “The Lanham Act was enacted to protect persons engaged in such commerce

against unfair competition.” 48 As the Supreme Court recently recognized, “[c]ompetitors who

manufacture or distribute products have detailed knowledge regarding how consumers rely upon

certain sales and marketing strategies. Their awareness of unfair competition practices may be far

more immediate and accurate than that of agency rule makers and regulators. Lanham Act suits

draw upon this market expertise by empowering private parties to sue competitors to protect their

interests on a case-by-case basis.”49

       86.       As a direct competitor of Neora in the anti-aging skin care market, Biotech is

naturally harmed by Neora’s false advertising. Neora is attributing results and attributes to its

products that they do not have. Worse still, it is using testimonials and photographs concerning

Biotech’s own products to mislead the public.       Such misrepresentations give Neora an unfair

advantage in the marketplace and are likely to result in increases sales for Neora at Biotech’s

expense.




       46
         See, e.g., Logan v. Burgers Ozark Country Cured Hams, Inc., 263 F.3d 447, 462-63 (5th
Cir. 2001) (noting the distinction between the proof necessary to establish recovery of monetary
damages and that necessary to show sufficient harm to allow a litigant to seek an injunction).
       47
            Lexmark, 134 S. Ct. at 1392.
       48
            Seven-Up Co. v. Coca-Cola Co., 86 F.3d 1379, 1382-84 (5th Cir. 1996).
       49
            POM Wonderful LLC v. The Coca-Cola Co., 537 U.S. 102, 115 (2014).



                                                                                               61
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                    Page 62 of 67 PageID 62



        87.     In addition, Neora’s false use of NERIUM Product client testimonials and “before

and after” photographs diminishes the value of Biotech’s intellectual property rights on those

materials. Biotech gave up valuable rights in exchange for obtaining the rights to use copyrighted

and copyrightable material previously used by International to promote and market NERIUM

Products. Biotech thus obtained the rights to use the very client testimonials and “before and after”

photographs that Neora is now falsely portraying as pertaining to Neora’s products. Until Neora’s

actions are prohibited and its use of this intellectual property is removed from the marketplace,

Biotech is effectively unable to use these materials as evidence of the results achieved in the past

by NERIUM Products with the same primary active ingredient (NAE-8) that is being used in

current Biotech products. The delay in Biotech’s ability to use its own intellectual property just

as it is set to reintroduce its Nerium oleander products into the market is difficult, if not impossible,

to quantify.

        88.     Biotech is also harmed in that it will unfairly have to compete in the marketplace

against advertisements depicting results from its own products as the results of a direct competitor.

By passing off NERIUM Products’ client testimonials and “before and after” photographs as its

own, Neora is placing Biotech at a distinct disadvantage in the marketplace. Biotech’s products

achieve unique anti-aging results. Neora is passing those results off as its own. It is fair for Biotech

to have to compete with actual Neora results, not Biotech’s own results. The disadvantage that

Biotech will suffer as a result of Neora’s actions is difficult, if not impossible, to quantify.

                b.      Biotech is likely to prevail on its breach of contract claim.

        89.     Under Texas law, the elements for a breach of contract claim are: (1) the existence

of a valid contract; (2) the plaintiff performed or tendered performance as the contract required;




                                                                                                      62
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 63 of 67 PageID 63



(3) the defendant breached the contract by failing to perform or tender performance as the contract

required; and (4) the plaintiff sustained damages as a result of the breach.”50

       90.       Here, Biotech has presented evidence of the existence of a valid contract for Neora

to provide it with electronic copies of website and other materials used to market NERIUM

Products. Neora has breached that duty, and Biotech is being harmed by its inability to use those

materials to market its products with PURE. Every day that Biotech is deprived of the use of those

materials is harmful to Biotech. As the ongoing harm is difficult, if not impossible to quantify,

Biotech has shown sufficient harm to warrant an injunction requiring Neora to deliver these

materials.

       2.        Biotech faces a substantial threat of irreparable injury in the absence of an
                 injunction.

       91.       “[A]n injury is irreparable only if it cannot be undone through monetary

remedies.”51 In cases involving Lanham Act claims, courts within the Fifth Circuit “presume the

existence of an irreparable injury if the plaintiff establishes a substantial likelihood of confusion”

or a “tendency to deceive.”52 Because Biotech has shown that the misrepresentations in Neora’s


       50
             USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 501 n.21 (Tex. 2018).
       51
           Enter. Int'l, Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 472-73
(5th Cir. 1985); see also ADT, LLC v. Capital Connect, Inc., 145 F. Supp. 3d 671, 697 (N.D. Tex.
2015) (“A party sufficiently proves that monetary damages are not adequate when it brings forward
evidence, in the form of affidavits, declarations, or any other support, that shows imminent harm
that is difficult to quantify.”).
       52
          Sparrow Barns & Events, LLC v. Ruth Farm Inc., Civil Action No. 4:19-CV-00067,
2019 U.S. Dist. LEXIS 61515, at *22 (E.D. Tex. Apr. 10, 2019); Healthpoint, Ltd. v. Stratus
Pharm., 273 F. Supp. 2d 769, 813 (W.D. Tex. 2001) (“When injunctive relief is sought under the
Lanham Act, the finding of a tendency to deceive satisfies the requisite showing of irreparable
harm.”); Abraham v. Alpha Chi Omega, 708 F.3d 614, 627 (5th Cir. 2013) (“All that must be
proven to establish liability and the need for an injunction against infringement is the likelihood
of confusion—injury is presumed.”); Better Keiki, LLC v. MairicoDirect, Civil Action No. 4:17-
cv-00850, 2018 U.S. Dist. LEXIS 204167, at *16-17 (E.D. Tex. Oct. 23, 2018) (“Plaintiff has
shown that these infringing acts show a likelihood of market confusion regarding their products


                                                                                                   63
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                    Page 64 of 67 PageID 64



advertisements and promotions have, at a minimum, a tendency to deceive consumers, the Court

may presume that Biotech will be irreparably harmed if the requested injunctive relief is not

granted.

        92.      Even in the absence of this presumption, however, Biotech would still be entitled

to injunctive relief because it has made the requisite showing of irreparable injury. 53 Courts

emphasize that injury may be established by “drawing fair inferences from facts in the record.”54

Indeed, “courts considering whether to grant injunctive relief must exercise their equitable



and therefore, an irreparable injury.”); OrthoAccel Techs., Inc. v. Propel Orthodontics, LLC, No.
4:16-CV-350, 2016 U.S. Dist. LEXIS 148059, at *19-20 (E.D. Tex. Oct. 26, 2016) (applying
irreparable injury presumption to case involving false advertising claim under Lanham Act, but
also noting that, in any event, plaintiff’s evidence supported claim that it was losing market share
to defendant); Greater Hous. Transp. Co. v. Uber Techs., Inc., No. 4:14-0941, 2015 U.S. Dist.
LEXIS 28867, at *52 (S.D. Tex. Mar. 10, 2015) (presuming irreparable injury in Lanham Act case
“based on alleged comparative misrepresentations” in advertisements); see also Myo, LLC v. Brull
& York, LLC, No. 1:18-CV-370-RP, 2019 U.S. Dist. LEXIS 3424, at *19-20 n.8 (W.D. Tex. Jan.
8, 2019) (noting that “likelihood of confusion in a trademark action is generally sufficient to
establish risk of irreparable harm” but ultimately finding that plaintiff failed to establish likelihood
of confusion and therefore failed to prove irreparable harm).
        53
           Some courts have abandoned all uses of “presumptions” in evaluating injunctive relief
following the Supreme Court’s decision in eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391,
126 S. Ct. 1837 (2006), wherein the Court rejected use of injunctive relief in patent cases because
“whether to grant or deny injunctive relief . . . must be exercised consistent with traditional
principles of equity, in patent disputes no less than in other cases.” In its first opportunity to extend
eBay to Lanham Act cases, the Fifth Circuit did not decide the issue. See Paulsson Geophysical
Servs. v. Sigmar, 529 F.3d 303, 313 (5th Cir. 2008) (“We have no need to decide whether a court
may presume irreparable injury upon finding a likelihood of confusion in a trademark case, a
difficult question considering the Supreme Court's opinion in eBay.”). In Abraham v. Alpha Chi
Omega, 708 F.3d 614, 627 (5th Cir. 2013), the Fifth Circuit, after citing to the eBay decision, held
that “[a]ll that must be proven to establish liability and the need for an injunction against
infringement is the likelihood of confusion—injury is presumed.” This, combined with several
district court opinions continuing to apply presumptions of injury in Lanham Act cases, lead one
district court to conclude that “the presumption [of irreparable injury in Lanham Act cases] is
somewhere between shaky and reaffirmed.” T-Mobile US, Inc. v. Aio Wireless LLC, 991 F. Supp.
2d 888, 928 (S.D. Tex. 2014).
        54
             ADT, 145 F. Supp. 3d at 697.



                                                                                                      64
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                     Page 65 of 67 PageID 65



discretion in a case-by-case, fact-specific manner,” and “[a] critical aspect of fact-finding in [the

context of a request for injunctive relief] is drawing reasonable inferences from facts in the

record.”55

         93.      As discussed above, Biotech, as a direct competitor of Neora, has been harmed in

multiple ways and is likely to continue to be harmed in the absence of an injunction. The harm to

Biotech is difficult if not impossible to quantify. Biotech has provided sufficient proof irreparable

harm to support issuance of an injunction in this case.

         3.       Biotech’s threatened injury outweighs any damage that the injunction might
                  cause to Neora.

         94.      Here, there is frankly little to balance. Biotech has demonstrated that it is likely to

suffer irreparable injury if Neora’s actions are not enjoined. Neora will incur no damages that

equity should protect in having to stop disseminating false statements to the market and to issue

corrective advertising to remedy the confusion that its false statements have caused.

         4.       The public interest would not be disserved by the issuance of a preliminary
                  injunction.

         95.      “The public interest is always served by requiring compliance with Congressional

statutes such as the Lanham Act and by enjoining the use of infringing marks.” 56 Because

Plaintiffs have shown a likelihood of success on the merits of their Lanham Act false advertising

claim, it follows that the public’s abiding interest in enforcing the law would be best served by the

issuance of a preliminary injunction here.




         55
              Groupe SEB United States, Inc. v. Euro-Pro Operating LLC, 774 F.3d 192, 205 (3d Cir.
2014).
         56
          Pet Silk, Inc. v. Jackson, 481 F. Supp. 2d 824, 834 (S.D. Tex. 2007) (quoting Quantum
Fitness, 83 F. Supp. 2d at 831).



                                                                                                      65
   Case 3:19-cv-01753-B Document 1 Filed 07/23/19                  Page 66 of 67 PageID 66



                                                   X.

                          REQUEST FOR EXPEDITED DISCOVERY

        Due to the irreparable harm established herein, and so as to properly prepare for any

evidentiary hearing the Court may require regarding this matter, Biotech respectfully requests that

the Court allow expedited discovery to be completed within fourteen (14) days’ time so that

Biotech’s request for injunctive relief may be resolved expeditiously. Specifically, Biotech

requests permission to: (1) propound one set of requests for production not to exceed fifteen (15)

individual requests; (2) propound one set of interrogatories, not to exceed fifteen (15) total

interrogatories; and (d) take three (3) depositions of Neora employees, including Olson and a

corporate representative pursuant to FED. R. CIV. P. 30(b)(6). Biotech requests that Neora be

required to respond to Biotech’s written discovery within five (5) business days of service and to

produce requested witnesses for deposition within five (5) business days of notice.

                                                   XI.

                                           CONCLUSION

        For the foregoing reasons, Biotech respectfully request that it be granted injunctive relief

as discussed herein, its reasonable attorneys’ fees incurred in bringing this action, and such further

relief to which it shows itself entitled in this action.



                                                 Respectfully submitted,

                                                 GARDNER HAAS PLLC


                                                 By: /s/ Jeremy R. Wilson
                                                    Michael S. Gardner
                                                    State Bar No. 24002122
                                                    mg@gardnerhaas.com
                                                    Jeremy Wilson
                                                    State Bar No. 24037722


                                                                                                   66
Case 3:19-cv-01753-B Document 1 Filed 07/23/19    Page 67 of 67 PageID 67



                                   jw@gardnerhaas.com

                                2501 N. Harwood St., Suite 1250
                                Dallas, Texas 75201
                                Telephone: (214) 712-8280

                                ATTORNEYS FOR PLAINTIFFS
                                NERIUM BIOTECHNOLOGY, INC. AND
                                NERIUM SKINCARE, INC.




                                                                            67
